DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9, 12, 15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US 2010/0107812) in view of Coleman (US 907,462)
Re claim 1
A first embodiment of Otten (including Figs. 1, 2, 8, 10B, 13, 14, and 15) discloses a transmission comprising:
A hydraulic unit configured to operate with a working fluid (para. [0083]; one disclosed configuration includes hydraulic clutch 16. Another disclosed configuration is the hydraulic unit is a continuously variable transmission [0027] - “The main transmission unit could fundamentally be designed in the form of a continuously variable transmission or a transmission having discrete shift stages.”)
An input shaft (84) configured to transmit rotary power to the hydraulic unit (16; Fig. 8; para. [0144])
An output shaft configured to transmit rotary power from the hydraulic unit (52; Fig. 8; para. [0114]); and
A housing (11) configured to accommodate the hydraulic unit, the input shaft, and the output shaft, such that a majority of the output shaft is disposed within the housing (See Figs. 2, 8), and 
wherein the housing (11. See Fig. 2) is configured to accommodate each of, alternatively:
a) a continuously variable transmission as the hydraulic unit; (“continuously variable transmission” - para. [0027])
b) a connection/disconnection device as the hydraulic unit, and a unit holder (Bearing point 144 discussed in para. [0127] and para. [0016] (“bearing points” discussed in general, element 144 is not specifically called out in para. [0016]) and the element 144 shown in Fig. 8 and connected around shafts 52 and 84) coupled to a first bearing of the input shaft and the output shaft (A connection/disconnection device (16; Fig. 8) as the hydraulic unit is disclosed - para. [0083]); and
the input shaft (84) and the output shaft (52) are structured into a double-shaft structure (Fig. 8) such that the output shaft defines a channel and the input shaft is positioned within the channel of the output shaft and extends through at least a majority of the channel (Fig. 8)
While the first embodiment of Otten discloses a housing (11) configured to accommodate the hydraulic unit (see above), the input shaft (84), and the output shaft (52), such that a majority of the output shaft (52) is disposed within the housing, the first embodiment of Otten does not expressly disclose in the same embodiment a majority of the input shaft disposed within the housing.

Otten teaches a second embodiment (Figs. 11, 12; para. [0072], [0073], [0100], [0101]) where the majority of the input shaft (84) is disposed within the housing (11), which would ceteris paribus result in a vehicle having a shorter wheelbase than it otherwise would be, which is advantageous because, inter alia, a vehicle with a shorter wheelbase is known to be more maneuverable as evidenced by Coleman (C1/L28-34 of Coleman - “another object is to secure a short wheel base […] with subsequent ability to turn within a small space, thus facilitating work in small fields and other limited areas.”).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the transmission of the first embodiment of Otten such that a majority of the input shaft is disposed within the housing, as taught by the second embodiment of Otten, for the purpose of obtaining a shorter wheelbase in order to make the vehicle more maneuverable, as known in the art and evidenced by Coleman.

Otten as modified above further suggests:
Re claim 2
the hydraulic unit comprises the continuously variable transmission (para. [0027] - main transmission unit (12) can be designed as a CVT.)
the housing (11) is configured to accommodate an advancing/backing-switching device (22) and a sub-speed changer (20) which are moveable through the continuously variable transmission  (Para. [0078] - “The transmission 10 comprises at least one main transmission unit 12, which can function independently, and an option transmission module 14 which can be adapted onto the main transmission unit 12.” Para. [0080] - “In FIGS. 1 to 4, the option transmission module 14 has four option units, specifically a clutch unit 16, a creep gear unit 18, a two-stage transmission unit (High-Low) 20 and a reversing unit 22.” The reversing unit 22 reads upon the claimed “advancing/backing-switching device. The two-stage transmission unit (High-Low) 20 reads upon the sub-speed changer. From paragraph [0078] it is clear the options transmission module is meant to work with the main transmission unit 12, which from paragraph [0027] it is clear that main transmission unit 12 may be either a CVT or a transmission having discrete shift stages.) 
Re claim 4
The transmission according to claim 2, wherein the housing comprises:
a main block (17; Fig. 2) that includes an attachment portion (at 46 in Fig. 2. Para. [0087]) configured to be coupled to an axle of a vehicle (172 - Fig. 8. Para. [0119] “drive output shaft is connected to the wheels 82A, 82B”) such that the axle is aligned orthogonal to the input shaft and the output shaft (axle 172(Fig. 8)  (at 46 in Fig. 2) orthogonal to input (84) and output (52) shafts),
a center block (24; Fig. 2), and
a front cover (15).
Re claim 9
The transmission according to claim 1, wherein:
The housing comprises:
A main block (17)
A center block (24)
A front cover (15); and
The input shaft (84) extends from the main block through the center block and the front cover (Fig. 2, 7, 8. 36B and 36A are bearing points for clutch unit 16, and reversing unit 22 in Fig. 8, which is shown in Fig. 22 as being on the other side of center block 24 inside main block 17, so therefore the input shaft (84) must extend through the center block 24 from the main block 17.. The input shaft must also go through the cover 15 on the other side of the center block 24 from main block 17 as seen in Fig. 2)
Re claim 12
A first embodiment of Otten (including Figs. 1, 2, 8, 10B, 13, 14, and 15) discloses a transmission comprising:
A hydraulic unit (including 16) configured to operate with a working fluid (see rejection of claim 1 hereinabove)
An input shaft (84) configured to transmit rotary power to the hydraulic unit (see rejection of claim 1 hereinabove)
An output shaft configured to transmit rotary power from the hydraulic unit (see rejection of claim 1 hereinabove); and
A housing (11) configured to accommodate the hydraulic unit (16), the input shaft (84), and the output shaft (52) such that a majority of the output shaft is disposed within the housing (See Figs. 2, 8);
wherein:
the output shaft (84)includes a first end, a second end, and defines a channel extending between the first and second end, the first end of the output shaft configured to be closer to an engine than the second end of the output shaft; (see Figs. 1, 2 8. While Fig. 8 is a schematic, Figs. 1 and 2 are perspective views and so provide a sense of scale) and
the input shaft (52) includes a first end and a second end and is positioned within the channel of the output shaft such that the second end of the input shaft is closer to the second end of the output shaft than the first end of the output shaft (Claim 31 - “the main transmission unit (12) has a further mechanical interface in particular a power take-off shaft (108)--for transmitting mechanical torque from the main transmission unit (12) and/or from the option transmission module (14) and/or from the drive engine (74) to a working implement which can be adapted onto the vehicle (72).” Wherein the PTO transmit torque not from the engine but from e.g. the option transmission module (14), the input shaft 84 will not extend out of the transmission further down the vehicle but may terminate in the transmission housing 11, in which case the send end of input shaft (84) will be closer to the second end of the output shaft (52) than the first end of the output shaft (52).)

While the first embodiment of Otten discloses a housing (11) configured to accommodate the hydraulic unit (16), the input shaft (84), and the output shaft (52), such that a majority of the output shaft (52) is disposed within the housing, Otten does not expressly disclose in the same embodiment a majority of the input shaft disposed within the housing.
Otten teaches a second embodiment (Figs. 11, 12; para. [0072], [0073], [0100], [0101]) where the majority of the input shaft (84) is disposed within the housing (11), which would ceteris paribus result in a vehicle having a shorter wheelbase than it otherwise would be, which is advantageous because, inter alia, a vehicle with a shorter wheelbase is known to be more maneuverable as evidenced by Coleman (C1/L28-34 of Coleman - “another object is to secure a short wheel base […] with subsequent ability to turn within a small space, thus facilitating work in small fields and other limited areas.”).


Otten as modified above further suggests:
Re claim 15
The transmission of claim 12, wherein the housing (11) is configured to accommodate at least a portion of an axle, and wherein the housing comprises:
a main block (17) defining a first opening and a second opening (at 46 as seen in Fig. 2. , the portion of the axle (172 - Fig. 8. Para. [0119] “drive output shaft is connected to the wheels 82A, 82B”)  configured to extend through the first and second openings when accommodated within the housing; (See annotated Figures below)

    PNG
    media_image1.png
    703
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    811
    media_image2.png
    Greyscale

a center block (24);
a front cover (15); and
a rear cover (42).
Re claim 19
The transmission of claim 1, wherein the input shaft (84) extends through an entirety of the channel of the output shaft( 52) (See rejection of claim 1 hereinabove and Fig. 8)

Re claim 20
A first embodiment of Otten (including Figs. 1, 2, 8, 10B, 13, 14, and 15) discloses a system comprising:
a vehicle transmission (Fig 2) configured to operate with a working fluid (para. [0083]);
an input shaft (84) configured to transmit rotary power to the vehicle transmission (Fig. 8);
an output shaft (52) configured to receive rotary power from the input shaft; and 
a housing (11) configured to accommodate the vehicle transmission, the input shaft, and the output shaft such that a majority of the output shaft is disposed within the housing (See Figs. 1, 2, 8), and
wherein the output shaft (52) defines a channel and the input shaft (84) is positioned within the channel of the output shaft. (see Fig. 8)

While the first embodiment of Otten discloses a housing (11) configured to accommodate the vehicle transmission (see above), the input shaft (84), and the output shaft (52), such that a majority of the output shaft (52) is disposed within the housing, Otten does not expressly disclose in the same embodiment a majority of the input shaft disposed within the housing.
Otten teaches a second embodiment (Figs. 11, 12; para. [0072], [0073], [0100], [0101]) where the majority of the input shaft (84) is disposed within the housing (11), which would ceteris paribus result in a vehicle having a shorter wheelbase than it otherwise would be, which is advantageous because, inter alia, a vehicle with a shorter wheelbase is known to be more maneuverable as evidenced by Coleman (C1/L28-34 of Coleman - “another object is to secure a short wheel base […] with subsequent ability to turn within a small space, thus facilitating work in small fields and other limited areas.”).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the transmission of the first embodiment of Otten such that a majority of the input shaft is disposed within the housing, as taught by the second embodiment of Otten, for the purpose of obtaining a shorter wheelbase in order to make the vehicle more maneuverable, as known in the art and evidenced by Coleman.

Otten as modified above further suggests:
Re claim 21
The system of claim 20, wherein:
the vehicle transmission is configured to rotate an axle (See rejection of claim 4 hereinabove) of a vehicle;
the housing (11) is configured to accommodate the vehicle transmission (Fig. 8) such that a portion of the vehicle transmission is disposed within the housing (See Figs. 1, 2); and
the vehicle transmission includes a continuously variable transmission (see rejection of claim 1 hereinabove. See also para. [0027]); or
the vehicle transmission includes a power transmission switching device (A power transmission switching device (including 16, and the bearing point 144 around shafts 52 and 84; Fig. 8) as the hydraulic unit is disclosed - para. [0083]) coupled to the input shaft and the output shaft, the power transmission switching device having a unit holder (the bearing point 144 around shafts 52 and 84. See para. [0127] and para. [0016].) configured to be fixed to the housing, the unit holder coupled to a first bearing of the transmission input shaft (See rejection of claim 1 hereinabove. Also note this limitation is recited in the alternative. Only one of the alternatives need be disclosed by prior art to anticipate the claim)

Response to Arguments
Applicant's arguments filed 10/01/2021 with respect to the rejections under 35 USC 102 have been fully considered.
The Applicant’s arguments and amendments have overcome the objection(s) to the specification, the objection(s) to the claims, and the rejection(s) under 35 USC 112(b).
disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."” The Examiner has addressed these new limitations with the 35 USC 103 grounds of rejection hereinabove.
The Examiner notes that the preferred embodiment shown in Figs. 13-15 obtains the increased foot space for the operator (para. [0102]) by making the tradeoff of not reducing the overall wheel base length compared to the embodiment shown in Figs. 11-12. This is not a clear-cut trade off, as there are advantages to having a shorter wheel base, including increased maneuverability, as evidenced by the Coleman reference hereinabove.
Finally, the Examiner notes that para. [0128] of Otten states “it is finally to be pointed out very specifically that the exemplary embodiments discussed above merely serve to describe the claimed teaching, but do not restrict said teaching to the exemplary embodiments.” The Examiner notes that the transmission (10) is a modular transmission (para. [0003], [0009], [0010]) and the benefits of said modular transmission may be conferred irrespective of whether a majority (as seen in Figs. 11-12)  of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                 

/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658